Citation Nr: 0204349	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a deviated 
nasal septum, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel

INTRODUCTION

The appellant served on active duty from April 1969 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, with assignment of a 30 percent disability rating.  
That decision also denied an increased evaluation for a 
deviated nasal septum and denied service connection for 
tinnitus.  

The appellant and his spouse appeared at a hearing held at 
the RO on April 11, 2000.  A transcript of that hearing has 
been associated with the record on appeal.

In August 2001 the appellant requested a video hearing at the 
RO before a Member of the Board.  In October 2001 the 
appellant was notified that a hearing was scheduled for 
November 26, 2001.  On November 26, 2001, the appellant 
failed to appear for the scheduled hearing.

By a December 7, 2001 letter from the Board, the appellant 
was notified that the Board had revoked the authority of his 
designated representative, James W. Stanley Jr., Attorney-at 
Law, to represent VA claimants.  He was informed of various 
options that he could take in response to this action.  The 
letter stated, "If we haven't heard from you, or from your 
new representative, within 30 days of the date of this 
letter, we will assume that you want to represent yourself 
and will resume our review of your appeal."  Neither the 
appellant nor a new representative responded to the letter.

The appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
raised at the April 11, 2000 hearing, is referred to the RO 
for appropriate development.


FINDINGS OF FACT

1.  All evidence necessary to substantiate the appellant's 
claims has been obtained by the agency of original 
jurisdiction.

2.  The appellant's service-connected deviated nasal septum 
is manifested by some obstruction of the nasal passage on 
both sides, worse on the left; the obstruction is not 
complete.

3.  The appellant's deviated nasal septum does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards and warranting referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating.

4.  Since the grant of service connection, the appellant's 
PTSD has been manifested by insomnia, nightmares, chronic 
irritability, disproportionate anger, and difficulty 
establishing and maintaining effective work or social 
relationships.

5.  The appellant was exposed to artillery noise in service, 
and the appellant has stated that tinnitus has been constant 
since then.

6.  The appellant has bilateral hearing loss and tinnitus.

7.  The appellant's tinnitus cannot reasonably be dissociated 
from his inservice exposure to acoustic trauma.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a service-connected deviated nasal septum have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6502, 6504 
(2001).

2.  There is no basis for referral for consideration of an 
extraschedular rating for the appellant's deviated nasal 
septum.  38 C.F.R. § 3.321(b)(1) (2001).

3.  The criteria for a 50 percent disability rating, and no 
higher, for PTSD were met as of the time of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2001).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that in April 1972 the 
appellant reported that he had been struck in the nose with a 
rifle butt three years previously and that he had not been 
able to breathe through his left nostril since that time.  
The appellant's septum was deviated to the left.  In June 
1972 the appellant underwent a septorhinoplasty.  At the 
appellant's April 1973 separation examination, bilateral 
hearing loss was noted.  No other abnormalities were noted.

Service personnel records indicate that the appellant's 
awards included the Combat Action Ribbon, the Vietnam 
Campaign Medal, and the Vietnam Service Medal.  The 
appellant's military occupational specialty was field 
artillery batteryman.

At a March 1976 VA ear, nose, and throat examination, the 
examiner noted that the appellant's septum was badly deviated 
to the left with 70 percent obstruction.

At a June 1998 VA audio examination, the appellant reported 
bilateral, constant, ringing tinnitus that had persisted 
since approximately 1976.  He believed that it was secondary 
to noise exposure from artillery in service.

VA medical records from September 1996 to May 1999 show 
treatment of the appellant for PTSD.  His symptoms included 
reduced affective range, insomnia, nightmares several times 
per week, episodes of disproportionate anger, chronic 
irritability, an increased startle response, increased 
vigilance, and moderate chronic concentration problems.

At an April 2000 hearing at the RO, the appellant testified 
that he was irritable and had an explosive temper.  He stated 
that he was afraid to be around groups of people.  He said 
that he did not go to crowded restaurants and that he did not 
socialize with others.  In response to questions from his 
representative, he affirmed that he had intrusive thoughts, 
flashbacks, and nightmares about Vietnam and that he had 
panic attacks.  He stated that he slept only three to four 
hours per night.  He stated that he had not worked since 
approximately November 1995 because he had retired but that, 
when he had worked, his temper created problems for him.  He 
explained that he did not like being told what to do.  He 
stated that his PTSD symptoms had interfered with his work 
"[j]ust a little."  The appellant's spouse testified that 
the appellant was irritable and uncommunicative and that he 
did not like to visit people or have guests.  She affirmed 
that the appellant had anxiety and concentration problems.  
She added that the appellant often breathed heavily because 
of his nasal obstruction.

At an April 2000 VA psychological examination, the appellant 
complained of sleep problems and considerable depression.  He 
stated that he had no interest in anything and that he 
preferred to stay locked inside of his house.  He added that 
he spent most of his time watching television.  He reported 
having nightmares three to four times per week.  He also 
reported intrusive thoughts about the war.  He was easily 
startled and was bothered by the sounds of helicopters 
overhead.  He tried to avoid crowds and did not go to 
restaurants.  He tried to go to the store but often waited 
outside.  He stated that he had one neighbor whom he visited 
on occasion.  He complained of irritability.  He stated that 
he gets along with his current spouse-his fourth-because 
"she is a good woman."  He stated that they have problems 
because of his irritability.  He was no longer working 
because he had had a heart attack.  He added that, when he 
had been employed, he had problems with his boss because of 
his temper.  He explained that he would become upset and quit 
his job.

No overt anxiety or dysphoria was noted during the 
examination.  Eye contact was somewhat limited.  Speech was 
within normal limits with regard to rate and rhythm.  The 
appellant's mood was generally euthymic and affect was 
appropriate to content.  His thought processes were logical 
and tight and no confusion or loosening of associations was 
observed.  Hallucinations were not complained of, and no 
delusional material was noted during the examination.  The 
appellant's judgment and insight were adequate.  He reported 
suicidal and homicidal ideation but no intent.  The examiner 
diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 50.

In April 2002, VA received a report from a private 
psychologist, dated in September 2000, prepared for a 
disability determination for the Social Security 
Administration.  PTSD was diagnosed.  The veteran was 
described as "an extremely withdrawn individual.  He is very 
anxious and hypervigilant.  Due to this as well as his 
depression he is primarily a loner and relates most often 
with his wife rather than anybody else."  He showed no 
significant limitations in cognition.  The examiner indicated 
that he would have problems with supervision and with 
coworkers and dealing with the pressures of a work setting.  
He communicated clearly.

At a May 2000 VA examination, the appellant reported that he 
had had surgery to correct a deviated septum in approximately 
1971 that had given him some improvement.  He stated that he 
continued to have difficulty breathing through the left side 
of his nose as compared to the right side.  His nasal septum 
was deviated obviously to the right side.  With forced 
inspiration while his nostrils were occluded, air passed much 
easier on the right than on the left.  He was not totally 
occluded.  There was a very minimal deformity of his nose 
externally if carefully observed.  The examiner opined that 
it was cosmetically insignificant.  The appellant also 
complained of constant bilateral tinnitus.  The diagnoses 
were deviated nasal septum and hearing loss.

At a May 2000 VA audiology and speech pathology examination, 
the appellant reported a constant ringing tinnitus in both 
ears, which had persisted since approximately 1973.  He 
stated that it was secondary to exposure to noise from 
artillery and big guns while he was in Vietnam.

Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West Supp. 2001).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
discussed in more detail below, the Board finds that the 
recent changes in the law brought about by the enactment of 
the VCAA do not have any effect on the appellant's claims.  
There is no prejudice to the appellant in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  As discussed below, the RO fulfilled its duties to 
inform and assist the appellant on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In the June 2000 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claims.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC informed him of the 
information, and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

As for VA's duty to assist a veteran, VA treatment records 
for the appellant from September 1996 to May 1999 were 
obtained.  The appellant has not indicated that he has 
received other treatment for his disability.  Therefore, 
there is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.

VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 66 Fed. Reg. 45630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  Because that was 
done here, VA's duties are fulfilled.  As for VA's duty to 
obtain any medical opinions, that was fulfilled by providing 
VA examinations, during April to May 2000, to the appellant 
for each of his disabilities.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand of these claims 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duty to assist 
has been fulfilled, the Board must assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2001).


1.  Deviated nasal septum

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

The appellant's service-connected deviated nasal septum is 
rated at 10 percent disabling under Diagnostic Code 6502.  On 
VA examination in May 2000, the appellant had difficulty 
breathing through the left side of his nose as compared with 
his right.  Neither nostril was totally occluded.  Under 
Diagnostic Code 6502, a 10 percent disability rating requires 
50-percent nasal obstruction on both sides of the nose or 
complete obstruction on one side.  This evaluation is the 
highest evaluation available under Diagnostic Code 6502.  

Therefore, consideration will be given to other potentially 
applicable diagnostic codes.  Diagnostic Code 6502 is not 
predicated on disfigurement.  Cf. Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Diagnostic Code 6504 is the code 
applicable to loss of part of the nose or scars on the nose.  
38 C.F.R. § 4.97, Diagnostic Code 6504 (2001).  Diagnostic 
Code 6504 provides a 10 percent disability rating for loss of 
one ala or other obvious disfigurement.  On VA examination in 
May 2000, the examiner noted that, if the appellant's nose 
were carefully observed, there was a very minimal deformity, 
which was cosmetically insignificant.  Because careful 
examination is required to note the deformity, it is not 
"obvious."  Because the deformity is cosmetically 
insignificant, it is not "disfiguring."  The appellant's 
deviated nasal septum therefore does not meet the criteria 
for an additional 10 percent rating based on disfigurement.  
The preponderance of the evidence being against a higher 
evaluation for the appellant's deviated nasal septum, the 
claim for increased schedular evaluation must be denied.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the appellant's 
deviated nasal septum is raised by the record.  As discussed 
above, the appellant is receiving the maximum schedular 
evaluation under Diagnostic Code 6502, yet he asserts that he 
is entitled to an increased rating.  A claim of entitlement 
to an extraschedular evaluation is implicit in his claim for 
an increase in such a circumstance.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The RO considered whether such referral was warranted in the 
June 2000 SOC.  While the Board does not have the authority 
to grant an extraschedular evaluation in the first instance, 
it is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); Bagwell, 9 Vet. App. at 
339 (The Board may affirm an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or reach such a conclusion on its own).

The schedular evaluations for the nose are not inadequate.  
As fully detailed above, additional disability ratings are 
available for a nose disability where there is disfigurement.  
The appellant does not meet the schedular criteria for a 
compensable disability evaluation for disfigurement, as 
discussed above.  The appellant merely disagrees with the 
evaluation assigned.  The appellant has not required 
extensive periods of hospitalization for his deviated nasal 
septum, and there is no evidence in the claims file to 
suggest marked interference with employment as a result of 
the service- connected deviated nasal septum that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it.

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, the 
preponderance of the evidence must be said to be against this 
claim, and referral for consideration of an extraschedular 
rating is not in order.

2.  PTSD

The appellant has disagreed with the original disability 
rating assigned for his PTSD.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The October 2000 statement of the case (SOC) identified the 
issue on appeal as evaluation of PTSD, currently evaluated as 
30 percent disabling.  The RO evaluated all the evidence of 
record in determining the proper evaluation for the 
appellant's service-connected PTSD.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
PTSD.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

The RO granted service connection for PTSD effective from 
February 24, 2000, the date of the appellant's claim.  The 
Board will address whether he is entitled to a disability 
rating greater than 30 percent from February 24, 2000.

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 30, 50, 70 
and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2001).

The medical evidence shows that the appellant has been 
assigned a GAF score of 50 based upon his impairment from 
PTSD.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The evidence of record shows that the predominant symptoms of 
the appellant's PTSD are insomnia, nightmares, chronic 
irritability, and disproportionate anger.  Further, the 
appellant has had difficulty establishing work or social 
relationships beyond what appears to be a stable and happy 
marriage.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor.  The Board 
concludes that the objective medical evidence shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating.  See 
38 C.F.R. § 4.7 (2001).

Although the appellant's symptoms fit some of the criteria 
for the 30 percent disability rating, such as suspiciousness 
and chronic sleep impairment, the Board concludes that the 
overall disability picture more nearly approximates the 50 
percent criteria than the 30 percent criteria.  He has 
disturbances in mood and some difficulty maintaining 
effective social relationships.  Further, he has poor impulse 
control, which is listed in the criteria for a 70 percent 
rating. 

The Board considered assigning the appellant a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  Except as noted above, 
he meets none of the criteria for a rating higher than 50 
percent under the amended criteria.  The appellant does 
apparently have poor impulse control; however, he does not 
exhibit impaired judgment, obsessional rituals, near-
continuous depression, poor hygiene, delusions, persistent 
hallucinations, suicidal ideation or inappropriate behavior.  
He has not had any periods of violence.  In order to evaluate 
his PTSD as 70 percent disabling, it is required that his 
disability more nearly approximate the criteria for that 
rating than for the lower rating.  Therefore, a higher rating 
is not warranted.

The evidence supports a rating of 50 percent for PTSD; the 
preponderance of the evidence is against a rating in excess 
of 50 percent.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor.  However, 
for the reasons discussed above, the balance of the evidence 
is not in equipoise and does not create a reasonable doubt 
regarding the level of his disability from PTSD.  

3.  Tinnitus

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the appellant is service connected for 
bilateral sensorineural hearing loss.  He was in combat in 
service.  His MOS was field artillery batteryman.  At VA 
examinations in July 1998 and May 2000, the examiners 
recorded that the appellant had tinnitus.  The appellant has 
consistently stated that the tinnitus has been constant and 
is due to exposure to noise in service.  Although there are 
no medical records reflecting continuation of the appellant's 
symptoms since service, the appellant is competent to testify 
that he has had a ringing in his ears since service.  The 
fact that he also suffered bilateral hearing loss in service 
provides the basis to relate his current tinnitus to his 
artillery noise exposure in service.

Because the pathology underlying the appellant's current 
tinnitus cannot be clearly disassociated from his service-
connected bilateral hearing loss, the Board has determined 
that the evidence pertaining to the claim of entitlement to 
service connection for tinnitus is in equipoise.  The benefit 
of the doubt is extended to the appellant, and service 
connection is granted for tinnitus.


ORDER

Entitlement to an increased disability evaluation for a 
service-connected deviated nasal septum, rated as 10 percent 
disabling, to include consideration of an extraschedular 
evaluation, is denied.

Entitlement to a 50 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

Entitlement to service connection for tinnitus is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 

